internal_revenue_service number release date index nos cc ebeo plr-116542-99 date legend company plan x dear this is in reply to your letter of date in which a ruling is requested that incentive stock_options granted under the plan are options described in sec_422 of the internal_revenue_code the facts submitted are that company’s board_of directors will adopt the plan its shareholders will vote to approve the plan within_12_months after it is adopted and the plan will become effective as of the date that it is adopted both statutory and nonstatutory_options for company shares may be granted under the plan and the maximum number of such shares that may be purchased through the exercise of those options is big_number under the plan only employees of company and employees of affiliated companies may be granted an incentive_stock_option iso which is defined as an option described in sec_422 of the code for the purpose of granting isos the term employee is defined as an individual described in sec_3401 of the code and the treasury regulations thereunder it is represented that an employee will not be granted an iso if at the time the option is granted the employee owns stock possessing more than ten percent of the total combined voting power or value of all classes of stock of company or of a parent_corporation or a subsidiary_corporation as defined respectively in sec_424 and sec_424 of the code the continuance of the employment status of iso recipients will be determined under the rules of sec_1 h of the income_tax regulations the term affiliated company is defined as a ’parent corporation’ of company or a ’subsidiary corporation’ of company as defined respectively in sec_424 and sec_424 of the code under the plan options may only be granted within five years from the date that the plan is adopted and are not exercisable after the expiration of years from their date of grant for isos the date of grant of the option is defined as the date that the selected participant signs the corresponding option agreement and the exercise price of all options granted under the plan is defined as the last closing price for the share on the x stock exchange on the date proceeding the date of grant options granted under the plan are not assignable or transferable by the optionee other than by will or by the laws of descent and distribution and are exercisable during the optionee’s lifetime only by the optionee on an option’s exercise date individuals purchasing shares must among other things pay the option’s exercise price in full after the exercise date the shares purchased through the exercise of options will be issued to the purchaser as quickly as is reasonably possible upon issuance of the shares shareholders will have substantially_all of the rights of ownership of such shares including voting rights dividend rights and liquidation rights in pertinent portion sec_421 of the code provides that if a share of stock is transferred to an individual in a transfer in which the requirements of sec_422 are met no income shall result to the individual at the time of the transfer no deduction under sec_162 shall be allowable at any time to the employer_corporation with respect to the share transferred and no amount other than the price paid under the option shall be considered as received by the employer_corporation for the share transferred under sec_421 if the transfer of a share of stock to an individual pursuant to his exercise of an option would otherwise meet the requirements of sec_422 except that there is a failure to meet the holding_period requirements of sec_422 there is a disqualifying_disposition then any increase in the income of such individual or deduction from the income of his or her employer_corporation for the taxable_year in which such exercise occurred attributable to such disposition is treated as an increase in income or a deduction from income in the taxable_year of such individual or of such employer_corporation in which such disposition occurred sec_422 of the code provides that sec_421 will apply to the transfer of a share of stock to an individual pursuant to the exercise of an incentive_stock_option if no disposition of the stock is made by the individual within two years after the date of grant of the option nor within one year after the transfer of such share to the optionee and at all times during the period beginning with the date that the option is granted and ending months before the date of its exercise the optionee remains an employee of the granting corporation a parent or subsidiary_corporation of such corporation or a corporation or parent or subsidiary_corporation of such corporation issuing or assuming a stock_option in a transaction to which sec_424 applies sec_422 of the code defines an incentive_stock_option as an option that meets the requirements set forth in paragraphs through of that section for purposes of these determinations sec_424 of the code defines parent_corporation as any corporation other than the employer_corporation in an unbroken chain of corporations ending with the employer_corporation if at the time of the granting of the option each of the corporations other than the employer_corporation owns stock possessing percent or more of the total combined voting power of all classes of stock in one of the other corporations in such chain sec_424 defines subsidiary_corporation as any corporation other than the employer_corporation in an unbroken chain of corporations beginning with the employer_corporation if at the time of the granting of the option each of the corporations other than the last corporation in the unbroken chain owns stock possessing percent or more of the total combined voting power of all classes of stock in one of the other corporations in such chain sec_1 c of the regulations provides in part that for purposes of sec_421 and sec_422 of the code the words the date of the granting of the option and the time such option is granted and similar phrases refer to the date or time when the corporation completes the corporate action constituting an offer of stock for sale to an individual under the terms and conditions of a statutory option for purposes of determining when an option is granted a corporation completes corporate action within the meaning of sec_1 c of the regulations when pursuant to the terms of its offer the number of shares of stock that may be purchased is fixed and determinable and the minimum exercise price of the option has been specified if an offer to sell stock does not designate a fixed and determinable maximum number of shares that an employee may purchase and a minimum exercise price for the option corporate action has not been completed see revrul_68_317 1968_1_cb_186 and revrul_70_358 1970_2_cb_96 both of which are clarified by revrul_73_223 1973_1_cb_206 under sec_83 if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property determined on the first day that the transferee’s rights in the property are not subject_to a substantial_risk_of_forfeiture over the amount_paid for the property is included in the service provider’s gross_income for the taxable_year which includes that day however under sec_83 sec_83 does not apply to a transaction to which sec_421 of the code applies rather the rules of sec_83 govern the tax consequences resulting from disqualifying dispositions of stock to the extent that sec_421 does not apply see sec_1 422a-1 b of the proposed income_tax regulations applying the above law to the information submitted we rule as follows the plan will be a plan described in sec_422 of the code and provided that the requirements of sec_422 and of the code are satisfied employees granted incentive stock_options under the plan will not be required to recognize income under sec_83 of the code upon the grant or exercise of those options in qualification of the foregoing to the extent that the aggregate fair_market_value of stock with respect to which isos are exercisable for the first time by an optionee during any calendar_year under all plans of company its parent and its subsidiaries exceeds dollar_figure such options will be treated as nonstatutory_options taxed under the rules of sec_83 see sec_422 except as ruled above no opinion is expressed regarding the federal tax consequences of the transaction described above under any provision of the internal_revenue_code in particular we specifically note that no opinion is expressed regarding deviations made pursuant to article i of the plan and sec_5 of the option agreement extensions of the option exercise period made under article of the plan alterations made under article of the plan and section of the option agreement decisions made under article of the plan and section of the option agreement actions taken under article of the plan and section of the option agreement the federal employment_tax consequences of any aspects the transaction or section of the option agreement also please note that if the plan is amended the above rulings may not remain in effect finally please note the above rulings are conditioned upon company’s board_of directors adopting the plan and upon company’s shareholders voting to approve the plan within_12_months after it is adopted this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to company’s federal_income_tax return for the year in which the plan is implemented a copy is enclosed for that purpose sincerely yours robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
